DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In the amendment filed on 5/3/2021, claims 1, 11, and 12 have been amended. Claim 9 has been cancelled. The currently pending claims considered below are claims 1-8 and 10-12.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Rice (US Publication 2016/0350392) and Johri et al. (US Publication 2012/0310918 A1) teach analogous art to the instant application, that of data caching. Rice more specifically teaches providing data caching for distributed database systems utilizing partitioning. Johri more specifically utilizing cursors to provide data caching. However, after careful consideration of the claim amendments and response 
The feature of determining whether to generate a query is disclosed in claim 1, that recites “determining whether to generate a query for at least one of a relational database or a hierarchical database based on whether the segment or the record exists in the cursor, wherein the determining whether to generate a query for at least one of a relational database and a hierarchical database based on whether the segment or the record exists in the cursor includes: determining not to generate the query when the segment or the record exists in the cursor; and determining to generate the query when at least a part of the segments or the record does not exist in the cursor.”, and similarly in claims 11 and 12. Consequently, independent claims 1, 11, and 12 and dependent claims 2-8 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fanghaenel (US Publication 2019/0236156 A1)
Park (US Publication 2017/0147628 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168